Citation Nr: 1506856	
Decision Date: 02/13/15    Archive Date: 02/18/15

DOCKET NO.  12-24 646	)	DATE
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for brain disease due to trauma.

2.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for an acquired psychiatric disorder, claimed as schizophrenia.

3.  Entitlement to an initial (compensable) rating for eczema.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The Veteran served on active duty from April 1971 to June 1973.

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans Appeals (Board) from a March 2012 rating decision of the VA Regional Office in Denver, Colorado that denied service connection for an acquired psychiatric disorder, claimed as schizoaffective/bipolar disorder.  Service connection was granted for eczema for which a noncompensable disability evaluation was assigned, effective from November 14, 2011.  The Veteran appeals for a higher initial rating.

The appellant was afforded a videoconference hearing at the RO in April 2014 before the undersigned Veterans Law Judge sitting at Washington, DC.  The transcript is of record in Virtual VA.

Following review of the record, the issues of entitlement to an initial rating in excess of zero percent for eczema and whether new and material evidence has been received to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, claimed as schizophrenia, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

On April 4, 2014, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that withdrawal of the appeal for entitlement to service connection for brain disease due to trauma was requested.

CONCLUSION OF LAW

The criteria for withdrawal of the appeal of entitlement to service connection for brain disease due to trauma are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the instant case, during personal hearing on April 4, 2014 and correspondence of that same date, the appellant affirmatively withdrew the appeal of entitlement to service connection for brain disease due to trauma through his authorized representative.  As such, there remain no allegations of errors of fact or law for appellate consideration in this regard.  Accordingly, the Board does not have jurisdiction to review the appeal of entitlement to service connection for brain disease due to trauma and it is dismissed.


ORDER

The appeal of entitlement to service connection for brain disease due to trauma is dismissed.


REMAND

Review of the record discloses that service connection for a nervous disorder was denied by the RO in October 1973.  It was noted that the Veteran had been treated for and discharged from service due to a personality disorder.  It was held that a personality disorder was not a disease or defect for which service connection was granted.  A statement of the case on the issue of entitlement to service connection for a nervous disorder was promulgated.  No appeal was received and that rating was final.  The RO has not discussed new and material evidence in conjunction with the current appeal.  That needs to be remedied for due process reasons and, as set forth below, additional development is indicated.

During his hearing, the appellant presented testimony to the effect that symptoms associated with his service-connected skin disorder have become more generalized and affect a greater degree of his torso.  He testified that the skin condition had periods of active flare-up when it was more severe which was not always seen on examination.  The record reflects that the appellant last had a VA skin examination for compensation and pension purposes in January 2012, more than three years as of this writing.  The Court of Appeals for Veterans Claims (Court) has held that when the available evidence is too old to adequately evaluate the current state of the condition, VA must provide a new examination. See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  See also Ardison v. Brown, 6 Vet. App. 405 (1994); Bowers v. Derwinski, 2 Vet. App. 675 (1992)(finding that "it is the frequency and duration of the outbreaks and the appearance and virulence of them during the outbreaks that must be addressed.").  As such, the appellant will be scheduled for a current VA dermatology examination.

The Veteran currently claims that he has schizophrenia with symptoms that are the same as those he experienced in service.  His VA problem list also includes major depression and mood disorder, etc.  During his hearing, the appellant testified that after discharge from active duty, he was enrolled in an alcohol treatment program and treated for psychiatric symptomatology at the Cheyenne, Wyoming VA in the 1980s.  A VA examination report in September 1993 noted that he had been treated there for alcohol rehabilitation and bipolar disorder.  These records are not of record and should be requested.  Additionally, the Veteran reports that he receives continuing treatment for claimed disability in the Denver VA system, including Clermont.  The most recent VA records date through September 2013.  Any additional VA clinical data must be retrieved and associated with record. See Bell v. Derwinski, 2 Vet. App. 611 (1992).  Therefore, records dating from October 2013 to the present should be requested and associated with the claims folder.

1.  Send the Veteran appropriate VCAA notice pertaining to the issue of whether new and material evidence has been received to reopen the claim of entitlement to service connection for an acquired psychiatric disorder.  

2.  Request all of the Veteran's records from Cheyenne, Wyoming VA dating from 1973, to include those that may be retired or on microfilm, and VA outpatient records from the Denver VA system from October 2013 to the present and associate with the claims folder.  The request for records should be documented.

3.  Schedule the Veteran for a VA dermatology examination to determine the severity of the service connected skin disability.  If possible, the examination should be scheduled during a flare-up of the Veteran's condition.  Access to the claims folder, Virtual VA, and VBMS files must be made available to the examiner.  All examination findings should be reported in detail to allow for application of VA rating criteria.  Color photographs should be obtained.

4.  After taking any further development deemed appropriate, re-adjudicate the issues on appeal.  This should include consideration of whether new and material evidence has been received concerning the service connection claim.  If a benefit is not granted, provide the appellant and his representative a supplemental statement of the case and afford them an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


		
MICHAEL D. LYON
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


